Title: From John Quincy Adams to Josiah, III Quincy, 4 December 1804
From: Adams, John Quincy
To: Quincy, Josiah, III



Dear Sir:—
Washington City, 4th December, 1804.

I received your favor of the 23d instant the evening before last, and am happy to find you enjoying so good spirits amid the discomfiture of honest principles which has occurred in our old parent Massachusetts. This event, though altogether unexpected to me, is easily accounted for after it has happened. I do not, however, impute it to the measures adopted by the Legislature at their summer session. All I can believe on that subject is, that those measures were not adequate to produce the good effects intended by them. They were good medicines rendered ineffectual by the patient’s habit of body. The Causes which have produced the revolution in the politics of Massachusetts are many,—more than I have time to detail. But above all,—more than any Federalist I have seen or heard is willing to allow,—the want of union, and consequently of zeal among themselves, is among the most potent of these causes, though of this we hear little or nothing. The Federalists differ among themselves upon many fundamental points to such a degree that they cannot act with the vigor which concert always produces. Many of them are too much devoted to personal and selfish views to make any sacrifice to party purposes. Such men never can be of much use, and yet they are always heavy burdens upon the party with which they are associated. In the days of Cato and Cæsar, the men who had no affections but for their gardens and their statues and their palaces were destined to be vanquished, and were so. Our situation has many points of resemblance with that, and, though with much milder symptoms, we shall find the same virtues and vices characterize both the rival parties. Besides all this, the influence of Federalism must sink before the increasing popularity of Mr. Jefferson and his administration,—a popularity founded on the prosperity of the nation, which his blunders have not been able to counteract, and of which he has all the credit.  The mischiefs of which his immoderate thirst for that popularity are laying the foundation, are not immediately perceived; their effects are not yet felt, and probably will not be felt during his life. His political persecutions, as they oppress only individuals, are not interesting to the mass of the people, and during the four years of his Presidency Fortune has taken a pleasure in making his greatest weaknesses and follies issue more successfully than if he had been inspired with the profoundest wisdom. How long this state of things will last, it is only in the hands of Providence to decide; but while it does last, the Federalists must count upon being in a minority, and as the majority consists of men of violent temper and malignant passions, this minority will be as much persecuted and oppressed, as they will dare, and as the people will countenance them in. From this view of things I lament the change in Massachusetts, because it opens prospects of injustice and of corruption, the extent of which cannot easily be foreseen. But I lament it, as I lament the ravages of an earthquake or a hurricane,—as an evil which human wisdom cannot avert, and which Heaven doubtless intends for wise though inscrutable purposes. In saying this I do not intend to express anything like despair of the public weal.  There is but one set of principles which appear to me applicable to all times and to all places,—to success or defeat,—to public or private life. In the steady pursuit of those principles, the rise and fall of parties or of nations ought no more to affect us, when we are ourselves involved in the issue, than when they are mere objects of philosophical contemplation. I have no doubt but that, sooner or later, new divisions of parties and new objects of public interest will occur, upon which we may expect to share more of the public favor in continued efforts for the public interest.
I shall subscribe for you, according to your wish, to the National Intelligencer, which is something more than demi-official,—which contains the most important of the public documents, and the most accurate reports of the debates in the House of Representatives. Its candor and its falsehoods are moreover so perfectly characteristic of the system it supports, that an indifferent person of tolerable penetration might take the measure of our administration, heart and head, from this paper, as accurately as a profile may be taken by physiognotrace.
I have scarcely room to say how much I am yours,
J. Q. Adams